Citation Nr: 1016739	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  00-21 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for an anxiety disorder from 
March 27, 2006 to September 27, 2008?

2.  What evaluation is warranted for an anxiety disorder from 
September 28, 2008?


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The Veteran had active duty from August 1963 to June 1964.  

This claim comes before the Board on appeal of a January 2006 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which 
granted service connection for an anxiety disorder, and 
assigned a 10 percent disability rating, effective from 
September 9, 1999.  In a July 2006 rating decision the rating 
was increased to 30 percent, effective from September 9, 
1999.  

In June 2009, the Board denied entitlement to an evaluation 
in excess of 30 percent between September 9, 1999 and March 
26, 2006.  The Board increased the rating to 50 percent 
effective March 27, 2006.  The Veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims.  
In November 2009, the Veteran and the Secretary of Veterans 
Affairs filed a joint motion for remand concerning the rating 
assigned from March 27, 2006.  In December 2009, the Court 
granted the joint motion.  

The  issue of entitlement to a total disability rating based 
upon individual unemployability due to service-connected 
disabilities has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and 
it is referred to the AOJ for appropriate action. 

The issue of entitlement to an increased rating for anxiety 
disorder from September 28, 2008 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

For the period between March 27, 2006 and September 27, 2008, 
the Veteran's anxiety disorder was manifested by occupational 
and social impairment, with deficiencies in most areas, but 
not by total occupational and social impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, from March 
27, 2006 to September 27, 2008, a 70 percent rating for an 
anxiety disorder, but no higher, is warranted.  38 U.S.C.A. 
§§  1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.   

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  38 C.F.R. § 3.159(c).



Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  In cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple (staged) 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Regulations establish a General Rating Formula for rating 
psychiatric disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestations of particular 
symptoms.  The use of the phrase "such as" in 38 C.F.R. § 
4.130, however, demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve only as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM -IV).

With regard to psychiatric disorders, regulations provide 
that the frequency, severity, and duration of psychiatric 
symptoms must be considered as well as the length of, and the 
veteran's ability to adjust during, periods of remission.  
The evaluation assigned must be based on all the evidence of 
record that bears on occupational and social impairment and 
not merely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a) (2009).  Finally, the evaluation assigned to a 
psychiatric disorder depends on the occupational and social 
impairment actually caused by psychiatric symptoms.  38 
C.F.R. § 4.130.

Under 38 C.F.R. § 4.130, Diagnostic Code 9400, which 
addresses an anxiety disorder, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful situations (including work or a worklike setting); 
and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, occupation, or own 
name.  Id.

The Global Assessment of Functioning rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A 
global assessment of functioning score of 41 to 50 reflects 
the presence of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job) and/or 
some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See 38 C.F.R. § 4.130.  

A global assessment of functioning score between 51 and 60 
indicates that the veteran has moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  VA's Rating Schedule employs nomenclature 
based upon the DSM-IV, which includes the global assessment 
of functioning scale.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. § 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When an analysis of the first two steps 
reveals that the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

Analysis

After careful consideration, the Board has determined that 
the Veteran is entitled to a 70 percent disability rating for 
his anxiety disorder from March 27, 2006, as the impairment 
from that disability more nearly approximates the 
occupational and social impairment with deficiencies in work 
and family relations and difficulty adapting to stressful 
circumstances including work contemplated by a 70 percent 
rating.  

A March 2006 assessment of the Veteran by private 
psychologist Dr. C.D. reported the Veteran's subjective 
complaints of panic anxiety symptoms, suicidal thoughts which 
were worse when the Veteran was depressed, daily to hourly 
anxiety, sleep disturbance and nightmares, irritability, 
problems with concentration and memory, isolation and 
problems with social interaction.  Dr. C.D. stated that the 
Veteran had severe chronic generalized anxiety disorder which 
rendered him totally disabled.  A global assessment of 
functioning score of 42 was provided.

The Veteran was afforded a VA examination in January 2008 by 
an examiner who reviewed the claims folders prior to 
examination.  The VA examiner noted that the Veteran's 
reported symptoms including daily suicidal thinking, anxiety 
attacks, isolation and problems in his relationship with his 
wife.  The examiner noted that the Veteran performed his 
activities of daily living routinely and independently and 
that his grooming and hygiene were normal.  The examiner 
further stated that the Veteran was found to be alert and 
oriented, was able to concentrate and had adequate insight 
and logical and goal-directed thought process.  The examiner 
explained, however, that he was unable to provide a global 
assessment of functioning score as the Veteran was suspected 
of malingering.  After additional tests were conducted, the 
examiner found that the Veteran's responses to tests were 
highly suggestive of either significant exaggeration or 
dissimulation and that as a consequence he was unable to 
provide a diagnosis and a global assessment of functioning 
score or describe the Veteran's functional impairment.

In August 2008, the Veteran was examined again by VA.  
Pursuant to an April 2008 remand, the VA examiner was asked 
to arrange for a period of observation and evaluation of the 
Veteran with a panel of two psychiatrists.  The examination 
was not conducted in this manner, however, the examiner 
proceeded to examine the Veteran.  During the examination, 
the Veteran reported symptoms including a feeling of 
impending death, anxiety and worry, isolation, 
hypervigilance, disruption in sleep, depressed mood and 
problems with concentration.  On mental status examination 
the Veteran was found to be alert, oriented and attentive.  
The Veteran's mood was described as depressed and anxious.  
The Veteran was cooperative and pleasant with the examiner, 
and his thought process was noted as being logical and 
coherent.  His thought content was devoid of auditory or 
visual hallucinations.  He denied ever attempting to commit 
suicide.  The Veteran denied thoughts of hurting himself or 
others and he denied a history of being physically 
aggressive.  It was noted that the Veteran's memory was 
severely impaired for immediate information but more intact 
for recent and remote events.  A diagnosis of anxiety 
disorder, not otherwise specified and a global assessment of 
52 was provided.  The examiner concluded that the Veteran was 
considerably impaired in terms of social adaptability and 
interactions with others and in terms of his ability to 
maintain employment and perform job duties.  

In September 2008, the Veteran was examined by the Veteran's 
January 2008 and August 2008 VA examiners.  In their 
examination report it was noted that the Veteran was not 
psychologically minded and had a tendency to endorse 
symptoms.  Further, the January 2008 examiner stated that the 
Veteran's answers were consistent with August 2008 VA 
examination findings.  The two examiners agreed to provide a 
diagnosis of anxiety disorder, not otherwise specified and a 
global assessment of functioning score of 52.  The Veteran 
was judged to be competent.

The Veteran was scheduled for, but failed to report to, a VA 
examination to include admission for observation and 
evaluation in October 2008.  In a correspondence dated in the 
same month the Veteran, through his representative, stated 
that he could not attend his examination due to anxiety.

The evidence between March 27, 2006 and September 27, 2008, 
indicates that the Veteran experiences symptoms including 
suicidal ideation depressed mood, anxiety, sleep impairment, 
irritability, isolation, avoidance, difficulty concentrating 
and difficulty in adapting to stressful circumstances 
including work and the inability to establish and maintain 
effective relationships.  

As noted, the Veteran was assigned a global assessment of 
functioning score of 42 by Dr. C.D. in his March 2006 
examination, and global assessment of functioning scores of 
52 at August and September 2008 VA examinations.  Such scores 
reflect moderate to serious symptoms and both Dr. C.D. and 
the Veteran's August 2008 VA examiner noted that the Veteran 
was considerably socially and occupationally impaired by his 
symptoms, to include a determination that the Veteran was 
unemployable by Dr. C.D.

The Veteran's global assessment of functioning scores reflect 
moderate to serious symptoms which, when combined with the 
evidence shows that his noted symptoms have led to severe 
occupational and social impairment, are consistent with the 
decision to assign a 70 percent rating under the doctrine of 
reasonable doubt.  

The Board acknowledges Dr. C.D.'s assignment of a global 
assessment of functioning score of 42 in March 2006.  
Additionally, the Board has taken into consideration the 
Social Security Administration's disability findings.  The 
Board finds, however, that the assignment of a 70 percent 
disability rating is most appropriate as the preponderance of 
the evidence is against finding that the appellant's disorder 
more nearly approximates the total occupational and social 
impairment contemplated by a 100 percent rating.  While the 
Veteran did report some trouble relating to his wife, while 
he had difficulty relating to others in a work setting, and 
while he has shown some memory problems, the record does not 
show evidence of gross impairment in the Veteran's thought 
processes or communication, delusions, or grossly 
inappropriate behavior.  There is no evidence that the 
anxiety disorder causes a persistent danger of the Veteran 
hurting himself or others, or disorientation to time or 
place.

A review of the Veteran's treatment notes and examinations 
demonstrates the suspicion of some physicians that the 
Veteran was malingering or had exaggerated his symptoms.  See 
VA Medical Center August 2005 Treatment Note; VA Medical 
Center September 2005 Treatment Note; January 2008 VA 
examination, addendum.  However, giving the Veteran the 
benefit of the doubt, the preponderance of the evidence 
establishes that the social and occupational impairment from 
his anxiety disorder most nearly approximates the symptoms 
contemplated by a 70 percent disability rating for the period 
between March 27, 2006 and September 27, 2008.  Accordingly, 
to that extent, the appeal is granted.  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun.  In this case, the disability picture 
presented by the Veteran's anxiety is appropriately 
contemplated by the rating schedule.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  Id. 


ORDER

Entitlement to a 70 percent evaluation, but not greater, for 
an anxiety disorder is granted for the period between March 
27, 2006 and September 27, 2008, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

As stated above, the Veteran was last provided with a VA 
examination in September 2008.  This examination was 
conducted by two examiners who came to a joint conclusion 
regarding the Veteran's diagnosis and global assessment of 
functioning score.  No records or examination findings have, 
however, been secured since that date.  Thus, the Board is 
unable to determine the appropriate rating for the period 
after the Veteran's VA examination.  38 C.F.R. § 3.159(c)(4).

As noted below the Board is again ordering that the appellant 
be admitted for a period of observation and evaluation.  The 
Board acknowledges the Veteran's reluctance in appearing for 
an additional examination.  In his January 2008 VA 
examination, the Veteran stated that he had requested that a 
house examination be scheduled but his wife refused to have 
an examination held in their home.  In a report of contact 
dated in June 2008, it was noted that the Veteran stated that 
he would be unable to attend his observation and evaluation 
examination due to major panic attacks when he left the 
house.  The Veteran additionally failed to report for an 
October 2008 VA examination scheduled in compliance with 
remand instructions for a period of observation and 
evaluation.  

Correspondence from the Veteran's representative dated in 
October 2008 noted that the Veteran was unable to attend the 
examination, that he objected to an additional examination 
and, at that time, that he could not agree to be confined in 
a hospital due to his anxiety.  While the Board acknowledges 
the Veteran's reluctance, "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

In April 2010 correspondence the Veteran's representative 
noted that the Veteran would undergo an additional 
examination if necessary.  On review of the evidence of 
record, to include evidence of possible exaggeration of 
symptoms and malingering, the Board finds that it cannot make 
a determination without a period of observation and 
evaluation.  

The Board acknowledges the concern expressed regarding the 
potential aggravation of symptomology if the appellant is 
admitted for an observation and evaluation period.  The 
appellant, however, has submitted no clinical or other 
evidence demonstrating that his disorder would be aggravated 
by a period of observation and evaluation.  Moreover, such an 
admission is necessary in order to clearly differentiate 
pathology due the anxiety disorder from all other psychiatric 
disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to secure any pertinent treatment records 
dating from September 28, 2008.  All 
attempts to secure this evidence must be 
documented in the claims file.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
Veteran of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  The Veteran MUST be admitted for a 
period of observation and evaluation.  
During this term a psychiatric examination 
by a panel of two board certified 
psychiatrists other than those who have 
previously examined the Veteran must be 
scheduled and conducted in accordance with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM -IV)  
in order to determine the current nature 
of the Veteran's anxiety disorder in light 
of the totality of the record.  The claims 
folder is to be made available for the 
examiners to review.  

In accordance with the latest worksheets 
for psychiatric rating examinations, the 
psychiatrists are to provide a detailed 
review of the Veteran's pertinent medical 
history, current complaints, and the 
nature and extent of anxiety disorder.  

The psychiatrists must provide an opinion 
concerning the degree of social and 
industrial impairment resulting from 
anxiety disorder, to include whether the 
disorder alone renders him unemployable.  
A full rationale must be provided for this 
opinion, with a complete discussion of the 
evidence of record.  A global assessment 
of functioning score should be provided 
for the Veteran's anxiety disorder from 
September 27, 2008, with an explanation of 
the significance of the score assigned.  

The evaluating psychiatrists must provide 
a detailed opinion as to evidence, if 
observed, of malingering or exaggeration 
of symptoms.  A complete written rationale 
for all opinions expressed must be 
provided in detail.

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to include any 
ordered term of observation and 
evaluation, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§3.655 (2009).  In the event that the 
Veteran does not report for any ordered 
examination or period of observation and 
evaluation, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination or term of observation and 
evaluation.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


